Slip Op.15-35

               UNITED STATES COURT OF INTERNATIONAL TRADE


MID CONTINENT NAIL CORP.,

     Plaintiff,

v.
                                       Before: Nicholas Tsoucalas,
                                               Senior Judge
UNITED STATES,
                                       Court No. 10-00247
     Defendant.

TARGET CORP.,

     Defendant-Intervenor.


                                 OPINION

[Commerce’s Final Results of Redetermination Pursuant to Remand
Order is sustained.]

                                                   Dated:April 22, 2015

Adam H. Gordon and Jordan C. Kahn, Picard Kentz & Rowe LLP, of
Washington, DC, for Mid Continent Nail Corporation, plaintiff.

Benjamin C. Mizer, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Patricia M. McCarthy, Assistant Director,
Department of Justice, Civil Division, Commercial Litigation
Branch, Washington, DC, for defendant. Of counsel on the brief
was Justin R. Becker, Attorney, Office of the Chief Counsel for
Trade Enforcement and Compliance, U.S. Department of Commerce, of
Washington, DC.

Marguerite E. Trossevin, Jochum Shore & Trossevin, PC,                  of
Washington, DC, for Target Corporation, defendant-intervenor.

           Tsoucalas, Senior Judge:      before the court are the final

results   of    defendant   United   States   Department   of   Commerce’s

(“Commerce”) redetermination of its scope ruling on nails within
Court No. 10-00247                                                      Page 2


toolkits   imported      by   Defendant-Intervenor,     Target   Corporation

(“Target”).       See Final Results of Redetermination Pursuant to

Remand   Order,    ECF    No.    123   (Jan.   21,   2015)   (“Fourth   Remand

Results”).    Both Plaintiff, Mid Continent Nail Corp., and Commerce

insist that the court sustain the Fourth Remand Results. See Pl.’s

Response to Def.-Int.’s Cmts. on Remand Results, ECF No. 127 (Mar.

9, 2015) (“Def-Int.’s Br.”); Def.'s Resp. to Cmts. Regarding Fourth

Remand Redetermination, ECF No. 128 (Mar. 9, 2015). Alternatively,

Target respectfully protests Commerce’s redetermination.                   See

Def.-Int.’s Cmts. on Def.’s Redetermination Pursuant to Remand

Order, ECF No. 125 (Jan. 21, 2015).

             In the Fourth Remand Results Commerce “examine[d] the

nails themselves, without regard to the toolkits,” and therefore

concluded that the nails were within the scope of the antidumping

duty order on nails from the People’s Republic of China (“Order”).

Fourth Remand Results at 8.            The relevant facts and procedural

history are set forth in Mid Continent Nail Corp. v. United States.

Mid Continent Nail Corp. v. United States, 38 CIT __, 24 F. Supp. 3d
1279 (2014) (“MCN IV”).         Familiarity with the facts and procedural

history is presumed.

             As an initial matter, the court declines to consider the

Comments Target has submitted to this court.            Def-Int.’s Br. at 1-
Court No. 10-00247                                                Page 3


4. It is well settled that a party must exhaust its administrative

remedies in order for this court to consider its comments.        Aimcor

v. United States, 141 F.3d 1098 (Fed. Cir. 1998).       Furthermore, a

party has not exhausted its administrative remedies if it failed

to raise an issue at the administrative level.         See Aimcor, 141
F.3d at 1111; Budd Co., Wheel & Brake Div. v. United States, 15
CIT 446, 773 F. Supp. 1549 (1991) (a party failing to raise an issue

at the administrative level during remand proceedings cannot raise

the issue de novo before a reviewing court).        Therefore, Target’s

failure   to   raise    its   arguments    before   Commerce     at   the

administrative stage of the proceedings precludes the court from

considering its comments.     See id.; Fourth Remand Results at 7.

          In the Fourth Remand Results, Commerce, under respectful

protest, determined that “the mixed-media test is not applicable

in determining whether the nails in the toolkit are subject to the

scope” of the Order.      Fourth Remand Results at 7.          Therefore,

Commerce “examined the nails themselves, without regard to the

toolkits” and concluded that the nails found within the toolkits

are subject to the Order.      Id. at 8.    Commerce’s Fourth Remand

Results comply with the court’s remand order and are supported by

substantial evidence.    Furthermore, no party procedurally entitled

to object has done so.
Court No. 10-00247                                         Page 4


          For the foregoing reasons, Commerce’s Fourth Remand

Results is SUSTAINED.   Judgment will be entered accordingly.




                                           /s/ Nicholas Tsoucalas
                                             Nicholas Tsoucalas
                                                Senior Judge
Dated: April 22, 2015
       New York, New York